DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed January 26, 2021 has been fully considered and entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Keeler et al. (US 10,234,632 B1) or, in the alternative, under 35 U.S.C. 103 as obvious over Keeler et al. (US 10,234,632 B1) in view of Fortusini et al. (US 2016/0320569 A1) and Erdman et al. (US 2012/0020618 A1).
Regarding claim 1; Keeler et al. discloses an apparatus (see Figures 2, 9A, 9B, 9C) for connecting an input multicore fiber (multicore optical fiber, MCF: 220, 920, 9020, 9120) having an input-fiber endface to an output multicore fiber (multicore optical fiber, MCF: 220’, 920’, 9020’, 9120’) having an output-fiber endface where the input-fiber 
an output connector side (side of connector 200’, connector 900’, connector 9000’, or connector 9100’) including an output-fiber optical element (lens or lens assembly; 962, 9105’) and an output-fiber ferrule (200’, 900’, 9000’, 9100’) having an output-fiber mating surface (the mating surface faces the opposing connector) transverse to the optical axis, and configured to attach to the output-fiber endface;
an input connector side (side of connector 200, connector 900, connector 9000, connector 9100) including an input-fiber optical element (macrolens 202, lens assembly 905 and/or lens 962; lens assembly 9005; lens assembly 9105) and an input-fiber ferrule (200, 900, 9000, 9100) having an input-fiber ferrule mating surface (the mating surface faces the opposing connector) transverse to the optical axis, and configured to attached to the input-fiber endface; 
wherein the transverse fiber ferrule mating surfaces are configured to connect (the ferrule mating surfaces are connected via intervening structure; see coupler 960 and adjuster 962; see adjust 89130; see coupler 9060) such that the optical elements are arranged along the optical axis; and
wherein the optical elements are constructed and arranged to provide telecentric imaging from the input-fiber endface to the output fiber endface (see Figures 2 and 9A).
The mating surfaces of the ferrules of Keeler are coupled via the intervening structure, which is sufficient to meet the limitations of claim 1, which uses the transition term “comprising” in line 4, and does not specifically require that the mating surfaces make direct contact when connected, thus leaving the claim open for the presence of the additional intervening elements between the mating surfaces.  Should Applicant disagree with this interpretation of the claim language, then the examiner asserts that it would be within the level of ordinary skill in the art to provide an arrangement in which the transverse mating surfaces directly contact while maintaining a collimated gap in the light coupling region.  
Fortusini et al. discloses first and second ferrules (10) having coupled transverse mating surfaces (12) that contact when the ferrules are connected and allow for a collimated coupling gap (see Figure 3A), and Erdman discloses first and second ferrules (100) that have transverse mating surfaces that contact when the ferrules are connected and allow for a collimated coupling gap (see Figure 1).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to configure the ferrules of Keeler such that the transverse mating surfaces directly contact when coupled for the purpose of providing a stable coupling arrangement, since such alternatives ferrule coupling arrangements are known in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2; the output optical fiber element (macrolens of connector 200; in Figure 2; lens 962 and lens assembly 905’ in Figure 9A, lens assembly in Figure 9B; lens assembly 9105’ in Figure 9C) is configured to columnize beams from the input fibers cores (cores of fibers 220, 920, 9020, or 9120), forming expanded beams, and wherein the input-fiber optical element (macrolens 202, lens assembly 905 and lens 961, lens assembly 9005, or lens assembly 9105) is configured to focus the expanded beams on the input-fiber cores substantially normal to the input-fiber endface.
Regarding claim 3; the output-fiber optical element and the input-fiber optical element are each dual lens Fourier transform collimation systems (see Figure 9A; dual lenses 904 and 961, or 905’ and 962).  
Regarding claim 7; Keeler teaches that the output-fiber optical element (lens) and the input-fiber optical element (lens) may comprise either gradient index lenses that bend the light rays, or diffractive elements, or Fresnel lens elements (see column 5, lines 21-42).
Regarding claim 10; Keeler discloses an optical fiber connection apparatus (see Figures 2, 9A, 9B, and 9C) comprising: 
a multicore fiber (220, 920, 9020, 9120) having an endface; 
an optical element (macrolens 202; lens assembly 905 and lens 961; lens assembly 9005; lens assembly 9105) having an optical axis; 
a ferrule (ferrule 200, 900/960, 9000, 9100) connecting the endface to the optical element, 
the ferrule (ferrule 200, 900/960, 9000, 9100) further comprising a ferrule mating surface transverse to the optical axis configured to connect to a mating surface on a similar optical fiber connection apparatus (the transverse matting surface facings an opposing ferrule and is configured to connect to the opposing ferrule as via intervening structure including adjuster 960 or 9130, or coupler 9060); 3
the apparatus configured such that the optical axis of the optical element is aligned with the optical axis of the multicore fiber (see Figures 2, 9A, 9B, 9C), and 
wherein the optical element is configured to columnize expanding beams from the input fiber cores (cores of fibers 220, 920, 9020, 9120), forming expanded columnized beams at the mating surface, wherein the expanded columnized beams substantially overlap at the mating surface (see Figures 2 and 9A).  
The mating surfaces of the ferrules of Keeler are coupled via the intervening structure, which is sufficient to meet the limitations of claim 1, which uses the transition term “comprising” in line 4, and does not specifically require that the mating surfaces make direct contact when connected, thus leaving the claim open for the presence of the additional intervening elements between the mating surfaces.  Should Applicant disagree with this interpretation of the claim language, then the examiner asserts that it would be within the level of ordinary skill in the art to provide an arrangement in which the transverse mating surfaces directly contact while maintaining a collimated gap in the light coupling region.  
Fortusini et al. discloses first and second ferrules (10) having coupled transverse mating surfaces (12) that contact when the ferrules are connected and allow for a collimated coupling gap (see Figure 3A), and Erdman discloses first and second ferrules (100) that have transverse mating surfaces that contact when the ferrules are connected and allow for a collimated coupling gap (see Figure 1).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to configure the ferrules of Keeler such that the transverse mating surfaces directly contact when coupled for the purpose of providing a stable coupling arrangement, since such alternatives ferrule coupling arrangements are known in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 11; the optical element is a dual lens Fourier transform collimation system (see Figure 9A; dual lenses 904 and 961).  
Regarding claim 12; the optical element (macrolens 202; lens 961, 962, lens assembly 905, 905’, lens assembly 9005, lens assembly 9105), is affixed in place to the fiber endface mechanically (see Figures 2, 9A, 9B, 9C).  
Claims 4-6, 8, 9, 13, and 14 are rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over Keeler et al. (US 10,234,632 B1), or alternatively, as obvious over Keeler et al. (US 10,234,632 B1) in view of Fortusini et al. (US 2016/0320569 A1) and Erdman et al. (US 2012/0020618 A1).
Regarding claim 4; Keeler et al. does not specifically state that cores in the multicore fibers are configured to generate micron-scale beams and wherein expanded beams have a diameter of about 100μm to 10 mm.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious use multicore fibers having diameters necessary to generate a beam of a desired optical size, including micro-scale beams, wherein the resulting expanded beams having a diameter of about 100μm to 10 mm, for the purpose of transmitting beams of a desired size, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claims 5 and 6; Keeler et al. does not specifically state that the ferrules are formed of an athermal material or ceramic material.  The examiner notes that ceramics are considered athermal materials based on Applicant’s disclosure (see paragraph 31 of the present application).  The examiner takes Official notice that it’s well known in the art to form ferrules of ceramics for the purpose of providing a durable ferrule to protect the optical fiber and other elements housed therein.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use an athermal ceramic material to form the ferrules housing the optical fibers and lenses in the invention of Keeler et al. for the purpose of protecting the fibers and lenses, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.
Regarding claims 8 and 9; Keeler et al. does not specifically state that the output-fiber optical element and the input-fiber optical element have relative roll, pitch, and yaw controlled to within approximately +/- 1 mrad, or to within approximately +/- 0.1 mrad.  It’s generally understood in the optical arts that precise alignment is necessary to avoid optical loss and maximize optical coupling efficiency, and therefore, control the roll, pitch, and yaw of input and output optical fiber elements that are connected to each other is essential for maintaining a precise alignment and maximizing optical coupling efficiency.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide that the output-fiber optical element and the input-fiber optical element have relative roll, pitch, and yaw controlled to within approximately +/- 1 mrad, or to within approximately +/- 0.1 mrad, in the invention of Keeler et al., for the purpose of maintaining a precise alignment to minimize optical loss and maximize optical coupling efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
Regarding claims 13 and 14; Keeler et al. does not specifically disclose that an adhesive mechanical affixer retains the optical fiber and the optical element (lens) within the ferrule; that a retaining fastener mechanical affixer retains the optical fiber and the optical element (lens) within the ferrule.  The examiner takes Official notice that optical fibers and lenses are commonly retained within ferrules by adhesive material or fasteners such as crimps or grooves, for the purpose of securing the elements within the ferrule in a routine manner.  Thus, before the effectively filing date of the present invention, one of ordinary skill in the art would have found it obvious to retain the optical fibers and lenses with a ferrule in the invention of Keeler et al. via either adhesive mechanical affixer and/or retaining fasteners mechanical affixers for the purpose of securing the elements at the desired positions within the ferrule via standard and commonly used means in the art.
Claims 15-18 are rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over Keeler et al. (US 10,234,632 B1) in view of Fortusini et al. (US 2016/0320569 A1), or alternatively, as obvious over Keeler et al. (US 10,234,632 B1) in view of Fortusini et al. (US 2016/0320569 A1) and Erdman et al. (US 2012/0020618 A1).
Regarding claim 15; Fortusini et al. teaches that guide pines (61) are provided at the mating surfaces, wherein the guide pins inherently provide strain relief to the mating surfaces, by stabilizing the mating surfaces in a direction that transverses the cross-section of the mating pins.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a strain relief element on the mating surface for the purpose of maintaining a secure connection and minimizing stress applied to the ferrules at the mating surfaces in the invention of Keeler et al.  
Regarding claim 16; Fortusini et al. discloses multiple contact patches on the mating 25surface.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide multiple contact patches on the mating surfaces of the ferrules for the purpose of providing a stable and secure connection.  
Regarding claim 17; the mating surfaces of the ferrules of Fortusini et al. form a radial flange extended in a perpendicular direction to the optical axis of the fiber.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form a radial flange extended in a perpendicular direction to the optical axis of the fiber for the purpose of forming a radial flange extended in a perpendicular direction to the optical axis of the fiber to provide a mating surface as disclosed by the prior art.
Regarding claim 18; alignment pins are considered keyed alignment mechanisms.  Fortusini et al. discloses the use of alignment pins and corresponding holes to receive the alignment pins in a specific orientation.  Additionally the examiner notes that the use of keying features to maintain optical connectors in a desired orientation is elementary in the art and takes Official notice that anyone of ordinary skill in the art would be find it obvious to provide keying features for this purpose.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a keyed alignment mechanism in the ferrule coupler for the purpose of maintaining the ferrules and elements therein in a specific orientation to obtain optimized optical coupling.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Budd et al. (US 2012/0251045 A1) in view of Taira et al. (US 6,419,401 B1); Grinderslev (US 2013/0322821); Wasserman et al. (US 5,097,524); Fortusini et al. (US 2016/0320569 A1); and Erdman et al. (US 2012/0020618 A1).
Regarding claim 1; Budd et al. discloses an apparatus for connecting an input multicore fiber (94; see Figure 4C; see paragraphs 67-72) having an input-fiber endface (82) to an output multicore fiber (96) having an output-fiber endface (92) where the input-fiber endface (82) and the output-fiber endface (92) are arranged on an optical axis (see Figure 4C), the apparatus comprising: 
an output connector side (the side that includes lens 86b and multicore fiber 96 are located on) including an output-fiber optical element (86b); 
an input connector side(the side that includes lens 86a and multicore fiber 94) including an input-fiber optical element (86a);
wherein the optical elements (94, 96) are arranged along the optical axis (see Figure 4C); and 
wherein the optical elements (86a, 86b) are constructed and arranged to provide telecentric imaging from the input-fiber endface (82) to the output-fiber endface (92; see paragraph 70).  
Budd et al. does not disclose:
an output-fiber ferrule having an output-fiber ferrule mating surface transverse to the optical axis, and configured to attached to the output-fiber endface, 
an input-fiber ferrule having an input-fiber ferrule mating surface transverse to the optical axis, and configured to attach to the input-fiber endface;
wherein the transverse ferrule mating surfaces are configured to connect.
Taira et al. (US 6,419,401 B1) teaches that an input-fiber ferrule (100) having a input-fiber ferrule mating surface transverse to the optical axis, and configured to attach to an input fiber (101) endface, and an output-fiber ferrule (100) having an output-fiber ferrule mating surface transverse to an optical axis, and configured to attached to the output fiber (100) endface, that are coupled together by connecting the transverse ferrule mating surfaces (see Figure 9).
Grinderslev (US 2013/0322821) discloses an input-fiber ferrule (100) having an input-fiber mating surface transverse to the optical axis, which is configured to be attached to an input fiber endface, and an output-fiber ferrule (100’) having an output-fiber ferrule mating surface transverse to the optical axis, which is configured to be attached to the output fiber end face, coupled together by connecting the transverse ferrule mating surfaces (see Figure 1(b)).
Wasserman et al. (US 5,097,524) discloses an input-fiber ferrule (24) attached to an end face of an input fiber (18) and an output-fiber ferrule (24) attached to an end face of an output fiber (20), wherein transverse matting surfaces of the ferrules (24) are coupled together (see Figure 2).
Fortusini et al. (US 2016/0320569 A1) discloses an input-fiber ferrule (10) attached to an end face of an input fibers (50) and an output-fiber ferrule (10) attached to an end face of an output fibers (50), wherein transverse matting surfaces (12) of the ferrules (10) are coupled together (see Figure 3A).
Erdman et al. (US 2012/0020618 A1) discloses an input-fiber ferrule (100) attached to an end face of an input fibers (101-106) and an output-fiber ferrule (200) attached to an end face of an output fibers (201-206), wherein transverse matting surfaces of the ferrules (100, 200) are coupled together (see Figure 1).
Thus, the use of input and output fiber ferrules having transverse mating surfaces mated together to couple input optical fiber end faces to output optical fiber endfaces along an optical axis is well-known in the prior art.  Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide an output-fiber ferrule having an output-fiber ferrule mating surface transverse to the optical axis, and configured to attached to the output-fiber endface (92), and an input-fiber ferrule having an input-fiber ferrule mating surface transverse to the optical axis, and configured to attach to the input-fiber endface (82), wherein the transverse ferrule mating surfaces are configured to connect for the purpose of providing a common ferrule connector arrangement to house and protect the optical fiber end faces and secure the end faces in alignment in the invention of Budd et al., since one of ordinary skill could have combined the known elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2; Budd et al. teaches that the output-fiber optical element (86b) is configured to columnize beams (86b is a collimating lens; see paragraph 69) from the input fiber cores (94; see Figure 4C), forming expanded beams, and wherein the input-fiber optical element (86a) is configured to focus the expanded beams on the input-fiber cores (see Figure 4C) substantially normal to the input-fiber endface (82; see Figure 4C).  
Regarding claim 3; Budd et al. teaches that the output-fiber optical element and the input-fiber optical element are each dual lens Fourier transform collimation systems (see Figure 4C, wherein the output-fiber optical element includes a dual lens system formed by a lend provided at the endface 92 and the lens 86b, and the input-fiber optical element includes a dual lens system formed by a lens provided at the end face 82 and the lens 86a).  
Regarding claim 4; Budd et al. does not specifically state that cores in the multicore fibers are configured to generate micron-scale beams and wherein expanded beams have a diameter of about 100μm to 10 mm.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious use multicore fibers having diameters necessary to generate a beam of a desired optical size, including micro-scale beams, wherein the resulting expanded beams having a diameter of about 100μm to 10 mm, for the purpose of transmitting beams of a desired size, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claims 5 and 6; Budd et al. does not specifically state that the ferrules are formed of an athermal material or ceramic material.  The examiner notes that ceramics are considered athermal materials based on Applicant’s disclosure (see paragraph 31 of the present application).  The examiner takes Official notice that it’s well known in the art to form ferrules of ceramics for the purpose of providing a durable ferrule to protect the optical fiber and other elements housed therein.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use an athermal ceramic material to form the ferrules housing the optical fibers and lenses in the invention of Budd et al. for the purpose of protecting the fibers and lenses, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.
Regarding claim 7; Budd et al. teaches that the output-fiber optical element and the input-fiber optical element comprise either gradient index lenses that bend the light rays, or diffractive elements, or Fresnel element lenses (the lenses 86a and 86b are inherently diffract light).  Furthermore, the examiner takes Official notice that gradient index lenses (GRIN lenses) are well-known lenses that are commonly employed in the art, wherein GRIN lenses focus light in one direction and collimate light in an opposing direction, thus functioning exactly as the lenses (86a and 86b; see Figure 4C).  Since Budd et al. does not disclose that any specific type of lens is used as lenses 86a and 86b, one of ordinary skill in the art would have found it obvious to use a well-known lens that functions in the disclosed manner, and to use a GRIN lenses, as GRIN lenses are commonly formed from sections of optical fibers and are therefore available in dimensions on the same order of magnitude as optical fiber diameters, since gradient index (GRIN) lenses are known alternatives in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 8 and 9; Budd et al. does not specifically state that the output-fiber optical element and the input-fiber optical element have relative roll, pitch, and yaw controlled to within approximately +/- 1 mrad, or to within approximately +/- 0.1 mrad.  It’s generally understood in the optical arts that precise alignment is necessary to avoid optical loss and maximize optical coupling efficiency, and therefore, control the roll, pitch, and yaw of input and output optical fiber elements that are connected to each other is essential for maintaining a precise alignment and maximizing optical coupling efficiency.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide that the output-fiber optical element and the input-fiber optical element have relative roll, pitch, and yaw controlled to within approximately +/- 1 mrad, or to within approximately +/- 0.1 mrad, in the invention of Budd et al., for the purpose of maintaining a precise alignment to minimize optical loss and maximize optical coupling efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
Regarding claim 10; Budd et al. discloses an optical fiber connection apparatus (see Figure 4C) comprising: 
a multicore fiber (94) having an endface (82); 
an optical element (86A) having an optical axis (see Figure 4C); 
the apparatus configured such that the optical axis of the optical element (86a) is aligned with the optical axis of the multicore fiber (94), and 
wherein the optical element (86a) is configured to columnize expanding beams from the input fiber cores (cores of fiber 94), forming expanded columnized beams at a mating surface (the surface facing element 86b), wherein the expanded columnized beams substantially overlap at the mating surface (see Figure 4C).  
Budd et al. does not disclose:
a ferrule connecting the endface to the optical element, 
the ferrule further comprising a ferrule mating surface transverse to the optical axis configured to connect to a mating surface on a similar optical fiber connection apparatus.
Taira et al. (US 6,419,401 B1) teaches a ferrule (100) connecting an endface of an optical fiber (101), the ferrule further comprising a ferrule mating surface transverse to the optical axis configured to connect to a mating surface on a similar optical fiber connection apparatus (see Figure 9).
Grinderslev (US 2013/0322821) a ferrule (100; see Figure 1(b)) connecting the endface (120) of a fiber to an optical element (103), the ferrule (100) further comprising a ferrule mating surface transverse to the optical axis configured to connect to a mating surface on a similar optical fiber connection apparatus (ferrule 100’).
Wasserman et al. (US 5,097,524) a ferrule (24) connecting the endface of a fiber (18) to an optical element (26), the ferrule (24) further comprising a ferrule mating surface transverse to the optical axis configured to connect to a mating surface on a similar optical fiber connection apparatus (ferrule 24).
Fortusini et al. (US 2016/0320569 A1) a ferrule (10) connecting the endface of a fibers (50) to an optical element (70), the ferrule (10) further comprising a ferrule mating surface transverse to the optical axis configured to connect to a mating surface on a similar optical fiber connection apparatus (ferrule 10; see Figure 3A).
Erdman et al. (US 2012/0020618 A1) a ferrule (100; see Figure 1) connecting the endface of a fiber (101-106) to an optical element (120a), the ferrule (100) further comprising a ferrule mating surface transverse to the optical axis configured to connect to a mating surface on a similar optical fiber connection apparatus (200).
Thus, the use of a ferrule connecting the endface of a fiber to an optical element, wherein the ferrule further comprising a ferrule mating surface transverse to the optical axis configured to connect to a mating surface on a similar optical fiber connection apparatus is well-known to one of ordinary skill in the art.  Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a ferrule connecting the endface of the multicore fiber (94) to the optical element (86a), wherein the ferrule further comprising a ferrule mating surface transverse to the optical axis configured to connect to a mating surface on a similar optical fiber connection  for the purpose of providing a common ferrule connector arrangement to house and protect the optical fiber end faces and secure the end faces in alignment with the optical axis and to another opposing ferrule in the invention of Budd et al., since one of ordinary skill could have combined the known elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 11; Budd et al. teaches that the optical element is a dual lens Fourier transform collimation systems (see Figure 4C, wherein the input-fiber optical element includes a dual lens system formed by a lens provided at the end face 82 and the lens 86a).  
Regarding claim 12; Budd et al. does not disclose that the optical element is affixed in place to the fiber endface mechanically. Grinderslev (US 2013/0322821) teaches that the optical element (103) is affixed in place to the fiber endface mechanically (see Figure 1(b)); Wasserman et al. (US 5,097,524) teaches that the optical element (26) is affixed in place to the fiber endface mechanically (see Figure 2); Fortusini et al. (US 2016/0320569 A1) teaches that the optical element (70) is affixed in place to the fiber endface mechanically (see Figure 3A); and Erdman et al. (US 2012/0020618 A1) teaches that the optical element (120a) is affixed in place to the fiber endface mechanically (see Figure 1).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious affix the optical element (86a) to the fiber endface (82) mechanically in the invention of Budd et al., since one of ordinary skill could have combined the elements by known mechanical coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
  Regarding claims 13 and 14; Budd et al. does not specifically disclose that an adhesive mechanical affixer retains the optical fiber and the optical element (lens) within the ferrule; that a retaining fastener mechanical affixer retains the optical fiber and the optical element (lens) within the ferrule.  The examiner takes Official notice that optical fibers and lenses are commonly retained within ferrules by adhesive material or fasteners such as crimps or grooves, for the purpose of securing the elements within the ferrule in a routine manner.  Thus, before the effectively filing date of the present invention, one of ordinary skill in the art would have found it obvious to retain the optical fibers and lenses with a ferrule in the invention of Budd et al. via either adhesive mechanical affixer and/or retaining fasteners mechanical affixers for the purpose of securing the elements at the desired positions within the ferrule via standard and commonly used means in the art.
Regarding claim 15; Fortusini et al. teaches that guide pines (61) are provided at the mating surfaces, wherein the guide pins inherently provide strain relief to the mating surfaces, by stabilizing the mating surfaces in a direction that transverses the cross-section of the mating pins; and Grinderslev teaches that a sleeve (120) may be provided to orient the ferrules (see figure 1b), wherein the sleeve provides strain relief by supporting the ferrules therein.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a strain relief element on the mating surface for the purpose of maintaining a secure connection and minimizing stress applied to the ferrules at the mating surfaces.  
Regarding claim 16; Fortusini et al. and Grinderslev.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide multiple contact patches on the mating surfaces of the ferrules for the purpose of providing a stable and secure connection.  
Regarding claim 17; the mating surfaces of the ferrules of Fortusini et al. and Grinderslev form a radial flange extended in a perpendicular direction to the optical axis of the fiber.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form a radial flange extended in a perpendicular direction to the optical axis of the fiber for the purpose of forming a radial flange extended in a perpendicular direction to the optical axis of the fiber to provide a mating surface as disclosed by the prior art.
Regarding claim 18; alignment pins are considered keyed alignment mechanisms.  Fortusini et al. discloses the use of alignment pins and corresponding holes to receive the alignment pins in a specific orientation.  Additionally the examiner notes that the use of keying features to maintain optical connectors in a desired orientation is elementary in the art and takes Official notice that anyone of ordinary skill in the art would be find it obvious to provide keying features for this purpose.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a keyed alignment mechanism in the ferrule coupler for the purpose of maintaining the ferrules and elements therein in a specific orientation to obtain optimized optical coupling.
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874